TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00107-CV


In the Interest of A. L. C.




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 231970-C, HONORABLE GORDON ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Appellant Aaron Fleming filed his notice of appeal on March 3, 2009.  On
March 23, 2009, this Court received notice from the Bell County District Clerk's office that
Fleming had not paid or made arrangements to pay for the clerk's record.  On April 13, 2006,
the Clerk of this Court sent notice to Fleming that this appeal may be dismissed for want of
prosecution if he did not submit a status report to this Court by April 23, 2006.  The Clerk sent
Fleming a second notice on May 11, 2009, informing him that his appeal would be dismissed for
want of prosecution if he did not make arrangements for the payment of the clerk's record and
submit a status report.  To date, Fleming has not responded to this Court's notices and the clerk's
record has not been filed.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 37.3(b).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   July 23, 2009